Name: Commission Regulation (EEC) No 3635/90 of 17 December 1990 amending Regulation (EEC) No 2325/90 opening a standing invitation to tender for the export of 100 000 tonnes of feed rye held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 355/ 14 Official Journal of the European Communities 18 . 12. 90 COMMISSION REGULATION (EEC) No 3635/90 of 17 December 1990 amending Regulation (EEC) No 2325/90 opening a standing invitation to tender for the export of 100 000 tonnes of feed rye held by the German intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1340/90 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agen ­ cies (3), as last amended by Regulation (EEC) No 2619/90 (4), Whereas the last partial invitation to tender under Commission Regulation (EEC) No 2325/90 (*), should be postponed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 4 (3) of Regulation (EEC) No 2325/90 is replaced by the following : '3 . The last partial invitation to tender shall expire on 29 May 1991 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 134, 28 . 5. 1990, p. 1 . (3) OJ No L 202, 9 . 7. 1982, p. 23. (4) OJ No L 249, 12. 9 . 1990, p. 8 . 0 OJ No L 209, 8 . 8 . 1990, p . 5 .